UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1401


CORONADO ALFREDO CAMPOS-MERINO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 19, 2012               Decided:   October 30, 2012


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Erica B. Miles, Senior Litigation Counsel,
Nehal   H.  Kamani,   UNITED   STATES  DEPARTMENT  OF  JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Coronado Alfredo Campos-Merino, a native and citizen

of El Salvador, petitions for review of the Board of Immigration

Appeals’     (“Board”)     order           dismissing         his      appeal     from      the

immigration    judge’s     order       denying         withholding       of     removal      and

protection     under    the       Convention          Against       Torture.          For   the

reasons that follow, we deny the petition for review.

             Campos-Merino         first        contends        that     the    immigration

judge erred in finding that he was ineligible for withholding of

removal because he failed to establish a nexus between one of

the five statutorily enumerated protected grounds and his past

mistreatment — a death threat levied by gang members — and his

fear of future harm by the same gang.                           On appeal, the Board

discerned    no   clear    error       in       this    finding.         We     review      this

determination     for     substantial               evidence.          I.N.S.    v.     Elias-

Zacarias, 502 U.S. 478, 481 (1992); Agbornchong v. Holder, 383

F. App’x 319, 322-23 (4th Cir. 2010) (per curiam) (unpublished

after argument).

             Withholding of removal is mandatory for an alien who

establishes, by a clear probability, that his “life or freedom

would   be   threatened       .   .   .    because       of     [his]    race,    religion,

nationality,      membership          in    a       particular       social      group,      or

political opinion,” if removed to his home country.                                8 U.S.C.

§ 1231(b)(3)(A) (2006); see Camara v. Ashcroft, 378 F.3d 361,

                                                2
370 (4th Cir. 2004).            A “clear probability” means “that it is

more   likely    than     not    that     the       alien    would      be    subject    to

persecution.”        I.N.S. v. Stevic, 467 U.S. 407, 429-30 (1984).

“Persecution occurs ‘on account of’ a protected ground if that

ground serves as ‘at least one central reason for’ the feared

persecution.”        Crespin-Valladares v. Holder, 632 F.3d 117, 127

(4th Cir. 2011) (quoting 8 U.S.C. § 1158(b)(1)(B)(i) (2006)).                              A

central     reason      is   one       that       is    more     than        “‘incidental,

tangential, superficial, or subordinate to another reason for

harm.’”     Quinteros-Mendoza v. Holder, 556 F.3d 159, 164 (4th

Cir. 2009) (quoting In re J-B-N-, 24 I. & N. Dec. 208, 214 (BIA

2007)).

            We have reviewed the record and readily conclude that

substantial     evidence     supports         the      finding   that    Campos-Merino

failed to show that a protected ground was “one central reason”

for the gang’s death threat or the future harm Campos-Merino

fears would befall him and his family if they returned to El

Salvador.      Rather, the record evidence supports the immigration

judge’s   determination         that    the       central    reason     for     the   death

threat,   as    well    as   the   gang’s          ongoing     interest        in   Campos-

Merino’s whereabouts, was to ensure that Campos-Merino did not

inform the police of the gang murder that he witnessed.                                   We

therefore uphold the denial of withholding of removal.                                Accord

Vasquez v. I.N.S., 177 F.3d 62, 65 (1st Cir. 1999) (upholding

                                              3
ruling that petitioners did not establish nexus between well-

founded fear of future persecution and an imputed anti-guerilla,

pro-government political opinion, because substantial evidence

supported determination that threats and assault were motivated

by   desire    to        prevent    lead    petitioner          from      giving    the   police

information regarding the guerillas’ assassination).

              We     also      uphold      the        immigration         judge’s    decision,

affirmed      by    the     Board,    to        deny    relief       under   the    Convention

Against Torture.            Substantial evidence supports the ruling that

Campos-Merino failed to establish that it is more likely than

not that he would be tortured if removed to El Salvador at the

instigation         of    or   with       the    consent        or    acquiescence        of    the

Salvadoran         government.            See    8     C.F.R.    §§ 1208.16(c)(1),             (2),

1208.18    (2012).             Campos-Merino            did     not       contend    that       the

Salvadoran     government           has    any       interest        in   subjecting      him    to

torture.      And the record, which contains two Department of State

reports that discuss the government’s ongoing efforts to combat

gang violence, simply does not compel the conclusion that the

gang operates with the acquiescence of the Salvadoran government

or even that the government turns a blind eye to the gang’s

criminal activities.               See Lizama v. Holder, 629 F.3d 440, 449-50

(4th   Cir.    2011)        (recognizing          that    a     State     Department      report

explaining         that    “the     Salvadoran          government        does     not    have   a

policy or practice of refusing assistance to persons who receive

                                                  4
threats    or    are   otherwise      victims       of    gang     violence”      is

substantial     evidence   (internal    quotation        marks   and   alteration

omitted)).

           Accordingly,     we   deny       the   petition   for     review.      We

dispense     with   oral   argument     because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                        5